DETAILED ACTION
	This communication is responsive to Amendment, filed 12/10/2021. 
Claims 1-10 and 15-20 are pending in this application. In the Amendment, claims 11-14 have been withdrawn, and claims 1 and 15 have been amended. This action is made Final.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-10 and 15-20 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Hildredth (Pub. No. 2009/0027337).
Per claim 1, Hildreth teaches a method for adjusting a user interface based upon an orientation of an input object associated with a user, comprising
projecting a virtual representation of a user onto a motion sensing display of a device ([0044]; [0045]; [0092]; [0110]);
receiving, via a motion sensing input device, an input, provided by an input object associated with the user, for a user interface of the device ([0051]; [0061]; [0071]; [0087]);
displaying a user interface element at a first location in the user interface of the device (  [0110]; [0159]; [0160]; [0163]; [0164];  [0165]; fig. 10 shows a user interface element such as an item 1010a-1010z at a location along the guideline 1009. Fig. 11 shows a user interface element 1106r at a location on the guideline 1104; Fig. 18 shows an item 1807 displayed at a location on the guideline 1804).
controlling the virtual representation of the user, on the motion sensing display, based upon the input ([0083]; [0092];  [0110]; [0115]; [0153]) ;
evaluating the input to determine an orientation of the input object ([0081]; [0092]; [0115]; [0116]; [0117]; [0165]; [0201]); and
adjusting, a location of the user interface element in the user interface of the device, from the first location to a second location, based upon the orientation of the input object ([0110]; [0115]; [0117]; [0159]; [0160]; [0165]; [0201]; figs. 10-11 and 18 disclose adjusting a location of an item displayed along the guideline (i.e. the first location) to a second location such as output area 1014, 1107 and 1809). 
Per claim 2, Hildreth teaches the method of claim 1, wherein the motion sensing input device comprises: a line-of-motion input sensor ([0051]; [0071]; it is noted that time-of-flight camera/sensor can monitor body motion of a user positioned within its line of sight).
Per claim 3, Hildreth teaches the method of claim 1, wherein the input comprises gesture data corresponding to a gesture performed by the user relative to the motion sensing display ([0061]; [0180]).
Per claim 4, Hildreth teaches the method of claim 3, the gesture comprising: a push gesture ([0201]). 
Per claim 5, Hildreth teaches the method of claim 1, comprising: evaluating the input to determine a primary accessibility area of the user interface ([0081]; [0092]; [0115]; [0116]; [0133]; [0134]; [0180]). 

Per claim 7, Hildreth teaches the method of claim 1, comprising: evaluating a proportion of the user to determine a primary accessibility area of the user interface ([0036]; [0081]; [0092]; [0115]; [0116]; [0133]; [0134]; [0142]; [0173]; [0180]).
Per claim 8, HIldreth teaches the method of claim 1, wherein the adjusting the location of the user interface from the first location to the second location is based upon a length of the input object ([0010]; [0041]; [0044]; [0081]; [0092]). 
Per claim 9, Hildreth teaches the method of claim 1, wherein the adjusting the location of the user interface from the first location to the second location is a primary accessibility area associated with the user ([0006]; [0010]; [0041]; [0044]; [0081]; [0092]; [0115]; [0116]; [0133]; [0134]; [0142]; [0173]; [0180]; [0188]).
Per claim 10, the modified Hildth teaches the method of claim 1, wherein the adjusting the location of the user interface from the first location to the second location is based upon an arm orientation preference ([0010]; [0033]; [0036]; [0041]; [0044]; [0081]; [0092]; [0115]; [0116]; [0133]; [0134]; [0142]; [0173]; [0180]; [0188]).
Claims 15-20 are rejected under the same rationale as claims 1-6.

Response to Arguments
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T VU whose telephone number is (571)272-4073. The examiner can normally be reached M-F: 6:30AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH T VU/Primary Examiner, Art Unit 2175